UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7473


WILLIAM EDWARD HEMPHILL, JR.,

                Petitioner - Appellant,

          v.

R. NEELY, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cv-00668-RJC)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Edward Hemphill, Jr., Appellant Pro Se.  Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Edward   Hemphill,      Jr.,   seeks     to    appeal   the

district court’s order denying relief on his 28 U.S.C. § 2254

(2012) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                      See 28

U.S.C. § 2253(c)(1)(A) (2012).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable    jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,     537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                     Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hemphill has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately



                                         2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3